The State of TexasAppellee




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 29, 2013

                           No. 04-13-00511-CR and 04-13-00512-CR

                                  Timothy Paul MURNANE,
                                          Appellant
                                             v.
                                     The State of Texas,
                                          Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2012CR5755 and 2012CR5756
                           Honorable Ray Olivarri, Judge Presiding

                                         ORDER
       In these companion cases, Appellant’s briefs were due to be filed with this court on
September 19, 2013. We granted Appellant’s first motion for extension of time to file the briefs
until October 21, 2013. The deadline has passed and Appellant has not filed the briefs.
        Accordingly, we ORDER Appellant’s attorney to either file Appellant’s briefs or a
motion to dismiss these appeals within ten days of the date of this order. If no briefs or motions
are filed by that date, we will abate these appeals to the trial court for an abandonment hearing.
See TEX. R. APP. P. 38.8(b)(2). Appellant’s attorney is cautioned that, to protect Appellant’s
rights, this court may “initiat[e] contempt proceedings against [A]ppellant’s counsel.” Id. R.
38.8(b)(4).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2013.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court